Title: To Benjamin Franklin from Richard Donaldson Cooke, 24 February 1780
From: Cooke, Richard Donaldson
To: Franklin, Benjamin


Sir/
Rotterdam Febry. 24th. 1780
The inclos’d is a letter I recd. from Mr. Bache of Philadelphia in June 1778, and have never had it in my Power to convey it to you sooner— I have come over to Europe in order to receive a Legacy left my father by his sister Anna Cooke of this Place, which I’m apprehensive will cause me trouble before I gett it, as it lies in the Bank of England— Mr Bache inform’d me it was thro Yourself and Mr. Williams of Natz, that the News first came to America for Which I return you Gentlemen My Sincere thanks— At the time of my first hearing the Above News I had the Honour to command a Compy. in the Continental Service of America, then at the Valley Forge and Contd: in the military way till a few months before I left the Continent, which was the 22 Novr. last, I make no doubt but you were well acquainted at that time with the Situation of our Army who are in High spirits and think of nothing less than Indepency with a Peace— I intend to sail for America in April, if you have any commands there that I can serve you in shall think myself greatly honour’d— I go by the way of St Eustatius—as I came— I am with Respect Your Mst. Obdt. Servt.
Richd: Donaldson Cooke
 Addressed: The Honble. / Doctr: Benjamin Franklin / Ambassador from the United States of America / at the Court of France
Notation: R. Donalson Feb 24 80
